DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 04, 2022 has been entered. Claims 1, 4, 6-13 and 15-20 remain pending in the application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Healy on March 17, 2022.
This application is in condition for allowance except for the presence of claims 19 and 20 directed to an invention non-elected with traverse.  An interview with Attorney Matthew Healy accepting the cancelation of the non-elected claims was accepted. Accordingly, claims 19-20 have been cancelled.

Claims 19 and 20 are cancelled with this amendment.

Allowable Subject Matter
Claims 1, 4, 6-13 and 15-18 allowed.
the limitations, "wherein the stylet moves co-dependently with the first trigger and the second trigger, and wherein the first trigger and the second trigger are operably connected to one another by a core body such that: movement of the first trigger in the first direction causes movement of the second trigger in the first direction, movement of the first trigger in the second direction causes movement of the second trigger in the second direction, movement of the second trigger in the first direction causes movement of the first trigger in the first direction, and movement of the second trigger in the second direction causes movement of the first trigger in the second direction." are not found within the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        


/DEVIN B HENSON/Primary Examiner, Art Unit 3791